EXHIBIT 10.1
EXECUTION VERSION


TENTH AMENDMENT TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT




THIS TENTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT,
dated as of June 21, 2016 (this “Amendment”) is entered into among AMERISOURCE
RECEIVABLES FINANCIAL CORPORATION, a Delaware corporation (in such capacity, the
“Seller”), AMERISOURCEBERGEN DRUG CORPORATION, a Delaware corporation, as the
initial Servicer (in such capacity, the “Servicer”), the PURCHASER AGENTS and
PURCHASERS listed on the signature pages hereto, ADVANTAGE ASSET SECURITIZATION
CORP. (“Advantage Asset”), as Uncommitted Purchaser, WORKING CAPITAL MANAGEMENT
CO., LP (“Working Capital”) as Assignor (as defined below), MIZUHO BANK, LTD.
(“Mizuho”) as Assignee (as defined below), and THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH (“BTMU”), as administrator (in such capacity, the
“Administrator”).


R E C I T A L S
The Seller, Servicer, the Purchaser Groups, and the Administrator are parties to
that certain Amended and Restated Receivables Purchase Agreement, dated as of
April 29, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”).
Working Capital, as the assignor (in such capacity, the “Assignor”), desires to
sell, assign and delegate to Mizuho, as the assignee (in such capacity, the
“Assignee”), all of the Assignor’s Commitment under the Agreement, and the
Assignee desires to assume from the Assignor all of the Assignor’s Commitment
under the Agreement.
The parties hereto desire to join Advantage Asset as a party to the Agreement as
an Uncommitted Purchaser.
Concurrently herewith, the Seller and the Originator are entering into a Fifth
Amendment to Receivables Sale Agreement, dated as of the date hereof (the “RSA
Amendment”).
The parties hereto desire to amend the Agreement as hereinafter set forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.Certain Defined Terms. Capitalized terms used but not defined herein shall
have the meanings set forth for such terms in Exhibit I to the Agreement.
2.    Joinder.
(a)    Advantage Asset as an Uncommitted Purchaser. From and after the date
hereof, Advantage Asset shall be a party to the Agreement as an “Uncommitted
Purchaser” for all purposes thereof and of the other Transaction Documents, and
Advantage Asset accepts and


 
 
Tenth Amendment to RPA
(ARFC)




--------------------------------------------------------------------------------





assumes all related rights and agrees to be bound by all of the terms and
provisions applicable to “Uncommited Purchasers” contained in the Agreement and
the other Transaction Documents.
(b)    Working Capital Purchaser Group. From and after the date hereof,
Advantage Asset shall be a member of the Working Capital Purchaser Group in the
capacity of an Uncommitted Purchaser and each of Working Capital and Mizuho
hereby acknowledge and agree to such joinder to the Working Capital Purchaser
Group. In connection with such joinder, Advantage Asset hereby designates Mizuho
as its Purchaser Agent and Mizuho hereby accepts such designation and
acknowledges and agrees to perform each of the roles and responsibilities of
Purchaser Agent for Advantage Asset in its capacity of Purchaser Agent for
Advantage Asset and each of the other members of the Working Capital Purchaser
Group.
(c)    Independent Credit Decision. Advantage Asset hereby confirms that it has,
independently and without reliance upon the Administrator, any Purchaser or any
Purchaser Agent and based on such documents and information as it has deemed
appropriate, made and will continue to make its own appraisal of any
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Seller, the Servicer, the
Performance Guarantor or the Originators, and made its own evaluation and
decision to enter into this Amendment and the Agreement.
(d)    Notice Address. Advantage Asset’s address for notices under the Agreement
in its capacity as an Uncommitted Purchaser shall be the following:
Advantage Asset Securitization Corp.
    c/o Mizuho Bank
1251 Avenue of the Americas
New York, NY 10020
Attention: Conduit Management Group
(e)    Consent to Joinder. Each of the parties hereto (i) consents to the
foregoing joinder of Advantage Asset to the Agreement in the capacity of an
“Uncommitted Purchaser,” (ii) acknowledges and agrees that Advantage Asset is
not a Conduit Purchaser, (iii) expressly waives any notice or other applicable
requirements set forth in any Transaction Document as a prerequisite or
condition precedent to such joinder (other than as set forth herein) and (iv)
acknowledges and agrees that this Section 2 is in form and substance
substantially similar to an Assumption Agreement.
(f)    Acknowledgement and Agreement. Each of the parties hereto hereby
acknowledge and agree that on and after the date hereof the Working Capital
Purchaser Group shall include two (2) Uncommitted Purchasers (until such time,
if any, that an additional Uncommitted Purchaser is joined to such Purchaser
Group or an Uncommitted Purchaser is removed from such Purchaser Group). As
such, in connection with any Incremental Purchase occurring on or after the date
hereof, either such Uncommitted Purchaser may fund all or a portion (in its sole
discretion) of its Purchaser Group’s portion of such Incremental Purchase. To
the extent that both Uncommitted Purchasers desire to fund all or a portion of
its Purchaser Group’s portion of such Incremental Purchase, the allocation of
such funding shall be determined by such Uncommitted Purchasers in consultation
with their Purchaser Agent.


2

--------------------------------------------------------------------------------





3.    Assignment.
(a)    Commitment. For good and valuable consideration, receipt of which is
hereby acknowledged, Assignor hereby transfers, assigns and delegates to
Assignee, without recourse, representation or warranty, and Assignee hereby
takes, receives and accepts from Assignor, 100% of Assignor’s Commitment under
the Agreement and all rights and obligations with respect thereto accruing on
and after the date hereof.
(b)    Assignor’s Role. Immediately after giving effect to clause (a) above,
Assignor shall (i) cease to be a Related Committed Purchaser under the Agreement
and each of the other Transaction Documents and shall be discharged from its
duties and obligations as a Related Committed Purchaser thereunder and (ii)
immediately become an Uncommitted Purchaser under the Agreement and shall for
all purposes of the Agreement and each of the other Transaction Documents be an
Uncommitted Purchaser thereunder.
(c)    Consent to Assignment. Each of the parties hereto (i) hereby acknowledges
and agrees to the assignment and assumption set forth above as well as the
modification of the Assignor’s role under the Agreement and each of the other
Transaction Documents, (ii) expressly waives any notice or other applicable
requirements set forth in any Transaction Document as a prerequisite or
condition precedent to such assignment, assumption and role modification (other
than as set forth herein) and (iii) acknowledges and agrees that this Section 3
is in form and substance substantially similar to a Transfer Supplement.
4.    Amendments to the Agreement. As of the Effective Date (as defined below),
the Agreement is hereby amended as follows:
(a)    Section 1.1(b) of the Agreement is hereby amended by replacing the phrase
“10 Business Days” where it appears in clause (X) thereof with the phrase “15
Business Days”.
(b)    Section 7.3(n) of the Agreement is hereby amended by replacing the amount
“$50,000,000” where it appears therein with the amount “$100,000,000”.
(c)    Section 7.3(r) of the Agreement is hereby amended by replacing the amount
“$50,000,000” where it appears in each instance in clauses (i) and (iii) thereof
with the amount “$100,000,000”.
(d)    Section 9.1(f) of the Agreement is hereby amended by replacing the amount
“$50,000,000” where it appears in each instance therein with the amount
“$100,000,000”.
(e)    Section 9.1(o) of the Agreement is hereby replaced in its entirety with
the following:
(o)    AmerisourceBergen shall default or fail in the performance or observance
of any of the covenants set forth in Section 6.10 of the Credit Agreement; or
(f)    Section 9.1(s) of the Agreement is hereby amended by replacing clause
(ii) therein with the following:


3

--------------------------------------------------------------------------------





(ii) Section 6.01(b), 6.02(e), 6.04(b), 6.04(c), 6.07(b), 6.07(c), 6.07(d) or
6.08 (clause (i) of the first proviso thereto) of the Credit Agreement is
amended, modified or waived without the prior written consent of the
Administrator and the Required Purchaser Agents;
(g)    Section 9.1(y) of the Agreement is hereby amended by replacing the amount
“$50,000,000” where it appears therein with the amount “$100,000,000”.
(h)    Section 13.15 of the Agreement is hereby replaced in its entirety with
the following:
Section 13.15    Federal Reserve; Etc.
(a) Federal Reserve. Notwithstanding any other provision of this Agreement to
the contrary, any Purchaser Group may at any time pledge or grant a security
interest in all or any portion of its rights (including, without limitation, any
rights to payment of capital and interest) under this Agreement and any other
Transaction Document to secure obligations of such Purchaser Group to a Federal
Reserve Bank, without notice to or consent of the Seller or the Administrator or
any other party; provided that no such pledge or grant of a security interest
shall release a Purchaser Group from any of its obligations hereunder, or
substitute any such pledgee or grantee for such Purchaser Group as a party
hereto.
(b) Security Trustee.  Notwithstanding any other provision of this Agreement to
the contrary, any Conduit Purchaser may at any time pledge or grant a security
interest in all or any portion of its rights (including, without limitation, any
rights to payment of capital and interest) under this Agreement and any other
Transaction Document to a security trustee under such Conduit Purchaser’s
Commercial Paper program, without notice to or consent of the Seller or the
Administrator or any other party; provided that no such pledge or grant of a
security interest shall release any Conduit Purchaser from any of its
obligations hereunder, or substitute any such pledgee or grantee for such
Purchaser Group as a party hereto.
(i)    The “Commitment” with respect to each Related Committed Purchaser as set
forth below each such Related Committed Purchaser’s signature to the Agreement
is hereby replaced with the amount set forth below each such Related Committed
Purchaser’s signature hereto.
(j)    The following defined terms and definitions thereof are hereby added to
Exhibit I to the Agreement in appropriate alphabetical order:
“Advantage Asset” means Advantage Asset Securitization Corp., and its
successors.
“Extended Term” has the meaning set forth in the Extended Term Disclosure
Letter.


4

--------------------------------------------------------------------------------





“Extended Term Disclosure Letter” means that certain letter agreement, dated as
of June 21, 2016, among the Seller, the Servicer, the Administrator and each
Purchaser Agent.
“Extended Term Obligor” has the meaning set forth in the Extended Term
Disclosure Letter.
“Extended Term Receivables” has the meaning set forth in clause (q) of the
definition of Eligible Receivable.
(k)    The definition of “Change of Control” set forth in Exhibit I to the
Agreement is hereby replaced in its entirety with the following:
“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder), of Equity Interests (as defined in the
Receivables Sale Agreement) representing more than 30% of either the aggregate
ordinary voting power or the aggregate equity value represented by the issued
and outstanding Equity Interests of the Performance Guarantor, (b)  the
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Performance Guarantor by Persons who were not (i) directors of
the Performance Guarantor on November 13, 2015, (ii) nominated by the board of
directors of the Performance Guarantor, (iii) appointed by directors referred to
in the preceding clauses (i) and (ii), or (iv) approved by the board of
directors of the Performance Guarantor as director candidates prior to their
election to such board of directors or (c) the occurrence of a “Change in
Control” under and as defined in the Credit Agreement.
(l)    The definition of “Credit Agreement” set forth in Exhibit I to the
Agreement is hereby replaced in its entirety with the following:
“Credit Agreement” shall mean the Credit Agreement, dated as of March 18, 2011,
as amended and restated as of November 13, 2015, which is attached as Exhibit A
to the Fifth Amendment and Restatement Agreement, dated as of November 13, 2015,
as amended by Amendment No. 1 thereto dated as of April 1, 2016, among
AmerisourceBergen, the borrowing subsidiaries party thereto, the lenders named
therein, JPMorgan Chase Bank, N.A., as administrative agent, and the other
parties thereto (without giving effect to any other amendment, waiver,
termination, supplement or other modification thereof thereafter unless
consented to by the Required Purchaser Agents).
(m)    The definition of “Daily Eurodollar Rate” set forth in Exhibit I to the
Receivables Purchase Agreement is hereby amended by adding to the end thereof
the following proviso:


5

--------------------------------------------------------------------------------





; provided that if the Daily Eurodollar Rate, determined as provided above,
would be less than zero, the Daily Eurodollar Rate shall for all purposes of
this Agreement be zero.
(n)    Clause (q) of the definition of “Eligible Receivable” set forth in
Exhibit I to the Agreement is hereby replaced in its entirety with the
following:
(q)    which by its terms has Invoice Payment Terms of up to 30 days; provided,
that Receivables due from an Extended Term Obligor may have Invoice Payment
Terms no longer than the applicable Extended Term (“Extended Term Receivables”);
provided, further, that an amount not to exceed 5% of aggregate of all
outstanding Receivables, excluding Extended Term Receivables, may have Invoice
Payment Terms of between 31 and 60 days; and provided, further, that an amount
not to exceed 5% of aggregate of all outstanding Receivables may have Invoice
Payment Terms of between 61 and 90 days;
(o)    The definition of “LIBOR Market Index Rate” set forth in Exhibit I to the
Receivables Purchase Agreement is hereby amended by adding to the end thereof
the following proviso:
; provided that if the LIBOR Market Index Rate, determined as provided above,
would be less than zero, the LIBOR Market Index Rate shall for all purposes of
this Agreement be zero.
(p)    The definition of “LIBOR Rate” set forth in Exhibit I to the Receivables
Purchase Agreement is hereby amended by replacing the phrase “Wells Fargo and
PNC” in each instance where it appears therein with the phrase “Wells Fargo,
Advantage Asset and PNC”.
(q)    The definition of “Obligor Concentration Limit” set forth in Exhibit I to
the Agreement is hereby amended by replacing the paragraph at the end thereof
with the following:
provided that, (a) if any Obligor is rated by both S&P and Moody’s and has a
split rating, the applicable rating will be the lower of the two, (b) if any
Obligor is not rated by either S&P or Moody’s, the applicable Obligor
Concentration Limit shall be the one set forth in the last line of the table
above, (c) if any Obligor is rated by only one of S&P and Moody’s, the
applicable rating will be the rating assigned to such Obligor by S&P or Moody’s,
as applicable and (d) upon Seller’s request from time to time, the Administrator
and each Purchaser Agent may agree in writing, in their sole discretion, to a
higher percentage of Eligible Receivables for a particular Obligor (each such
Obligor, a “Special Obligor”) and its Affiliates (each such higher percentage, a
“Special Concentration Limit”); it being understood that any Special
Concentration Limit may be cancelled by the Administrator or any Purchaser Agent
upon not less than five (5) Business Days’ written notice to the Seller.  For
purposes of this clause (d), as of June 21, 2016 “Special Obligor” means each of
Walgreen Co., Express Scripts Holding Company and Kaiser Permanente.  As of June
21, 2016 (i) Walgreen Co. shall have a Special Concentration Limit of 26.00%,
(ii) Express


6

--------------------------------------------------------------------------------





Scripts Holding Company shall have a Special Concentration Limit of 15.00%, and
(iii) Kaiser Permanente shall have a Special Concentration Limit of 8.00%.
(r)    The definition of “Purchaser Group” set forth in Exhibit I to the
Agreement is hereby replaced in its entirety with the following:
“Purchaser Group” means, for each Uncommitted Purchaser (or Purchaser Agent),
such Uncommitted Purchaser, its Related Committed Purchasers (if any) and its
related Purchaser Agent (and, to the extent applicable, its related Funding
Sources and Indemnified Parties); provided, however, that the Purchaser Group
that includes Working Capital Management Co., LP shall additionally include
Advantage Asset and Advantage Asset shall not constitute a Purchaser Group
separate from the Working Capital Management Co., LP Purchaser Group.


(s)    The definition of “Purchase Limit” set forth in Exhibit I to the
Receivables Purchase Agreement is hereby amended by replacing the phrase
“initially, $950,000,000” where it appears therein with the amount
“$1,450,000,000”.
(t)    The definition of “Required Reserve Factor Floor” set forth in Exhibit I
to the Agreement is hereby amended by replacing the percentage “24.00%” where it
appears in clause (a) thereof with the percentage “28.00%”.
(u)    The definition of “Transaction Documents” set forth in Exhibit I to the
Agreement is hereby replaced in its entirety with the following:
“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, each Collection Account Agreement, the
Performance Undertaking, the Fee Letters, each Subordinated Note (as defined in
the Receivables Sale Agreement), the Extended Term Disclosure Letter, the
Account Disclosure Letter and all other instruments, documents and agreements
executed and delivered in connection herewith by any of the Seller Parties.
(v)    The defined term “Walgreen Extended Term Receivables” and the definition
thereof are hereby deleted in their entirety from Exhibit I to the Agreement.
(w)    Section 6(g) of Exhibit IX to the Agreement is hereby amended by
replacing the section references “Sections 6.11 and 6.12” where they appear
therein with the section references “Sections 6.09 and 6.10”.
(x)    The footnote set forth in Exhibit XIV to the Agreement is hereby amended
by replacing the phrase “10 Business Days” where it appears therein with the
phrase “15 Business Days”.
5.    Representations and Warranties; Covenants. Each of the Seller and the
Servicer (on behalf of the Seller) hereby certifies, represents and warrants to
the Administrator, each Purchaser Agent and each Purchaser that on and as of the
date hereof:


7

--------------------------------------------------------------------------------





(a)    each of its representations and warranties contained in Article V of the
Agreement is true and correct, in all material respects, as if made on and as of
the Effective Date;
(b)    no event has occurred and is continuing, or would result from this
Amendment or any of the transactions contemplated herein, that constitutes an
Amortization Event or Unmatured Amortization Event;
(c)    the Facility Termination Date for all Purchaser Groups has not occurred;
and
(d)    the Credit Agreement has not been amended since April 1, 2016.
6.    Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
and each of the other Transaction Documents to “this Agreement”, “hereof”,
“herein”, or words of similar effect referring to the Agreement shall be deemed
to be references to the Agreement, as amended by this Amendment. This Amendment
shall not be deemed to expressly or impliedly waive, amend or supplement any
provision of the Agreement (or any related document or agreement) other than as
expressly set forth herein.
7.    Consent to RSA Amendment. Each of the parties hereto hereby consent to the
execution and delivery of the RSA Amendment in the form of Exhibit A attached
hereto.
8.    Effectiveness. This Amendment shall become effective on the date hereof
(the “Effective Date”) upon satisfaction of each of the following conditions:
(a)    receipt by the Administrator and each Purchaser Agent of counterparts of
(i) this Amendment, (ii) the amended and restated fee letter, dated as of the
date hereof, by and among the Seller, the Servicer, the Administrator and each
Purchaser Agent, (iii) the RSA Amendment executed by each of the parties thereto
and (iv) the Extended Term Disclosure Letter;
(b)    the Administrator and each Purchaser Agent shall have received all
accrued and unpaid fees, costs and expenses to the extent then due and payable
to it or the Purchasers on the Effective Date;
(c)    receipt by the Administrator of favorable opinions, addressed to the
Administrator, each Purchaser and each Purchaser Agent, in form and substance
satisfactory to the Administrator, from counsel to the Seller and the Servicer
covering certain corporate, enforceability and security interest matters as may
be reasonably requested by the Administrator; and
(d)    receipt by each Purchaser Agent of such officer certificates, good
standing certificates, other documents and instruments as a Purchaser Agent may
reasonably request, in form and substance satisfactory to such Purchaser Agent.
9.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. Counterparts


8

--------------------------------------------------------------------------------





of this Amendment may be delivered by facsimile transmission or other electronic
transmission, and such counterparts shall be as effective as if original
counterparts had been physically delivered, and thereafter shall be binding on
the parties hereto and their respective successors and assigns.
10.    Governing Law. This Amendment shall be governed by, and construed in
accordance with the law of the State of New York without regard to any otherwise
applicable principles of conflicts of law (other than Sections 5-1401 and 5-1402
of the New York General Obligations Law).
11.    Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any other Transaction Document or any provision
hereof or thereof.
12.    Transaction Document. This Amendment shall constitute a Transaction
Document under the Agreement.
13.    Severability. Each provision of this Amendment shall be severable from
every other provision of this Amendment for the purpose of determining the legal
enforceability of any provision hereof, and the unenforceability of one or more
provisions of this Amendment in one jurisdiction shall not have the effect of
rendering such provision or provisions unenforceable in any other jurisdiction.
14.    Ratification.    After giving effect to this Amendment and the
transactions contemplated hereby, all of the provisions of the Performance
Undertaking shall remain in full force and effect and the Performance Guarantor
hereby ratifies and affirms the Performance Undertaking and acknowledges that
the Performance Undertaking has continued and shall continue in full force and
effect in accordance with its terms.
15.    Post-Closing Covenant. Each of the Seller and the Servicer hereby
covenant and agree as follows:
(a)     No later than 30 days following the date hereof, the Seller and the
Servicer shall deliver to the Administrator one or more favorable opinions,
addressed to the Administrator, each Purchaser and each Purchaser Agent, in form
and substance satisfactory to the Administrator, from counsel to the Seller and
the Servicer covering certain bankruptcy, Investment Company Act, covered fund
and no-conflicts matters reasonably requested by the Administrator (which in the
case of the no-conflicts opinion, may be delivered by in-house counsel to the
Seller and Servicer).
(b)    Notwithstanding anything to the contrary set forth in the Agreement or
any other Transaction Document, the failure of either the Seller or the Servicer
to timely perform its respective obligations under this Section 15 shall
constitute an Amortization Event under the Agreement with no grace period.
[Signatures begin on next page]








9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, as Seller




By:_/s/ J.F. Quinn__________________________
Name:    J.F. Quinn
Title:    Vice President & Corporate Treasurer




AMERISOURCEBERGEN DRUG CORPORATION, as initial Servicer




By:_/s/ J.F. Quinn__________________________
Name:    J.F. Quinn
Title:    Vice President & Corporate Treasurer




Acknowledged and Agreed

AMERISOURCEBERGEN
CORPORATION


By:_/s/ J.F. Quinn_____________________
Name:    J.F. Quinn
Title:    Vice President & Corporate
    Treasurer


 
S - 1
Tenth Amendment to RPA
(ARFC)




--------------------------------------------------------------------------------





THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Administrator




By:_/s/ Luna Miles__________________________
Name:    Luna Miles
Title:    Managing Director




VICTORY RECEIVABLES CORPORATION, as an Uncommitted Purchaser




By:_/s/ David V. DeAngelis___________________
Name:    David V. DeAngelis
Title:    Vice President




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Purchaser Agent for
Victory Receivables Corporation




By:_/s/ Luna Miles__________________________
Name:    Luna Miles
Title:    Managing Director




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Related Committed Purchaser
for Victory Receivables Corporation




By:_/s/ Luna Miles__________________________
Name:    Luna Miles
Title:    Managing Director


Commitment: $455,000,000




 
S - 2
Tenth Amendment to RPA
(ARFC)




--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as an Uncommitted Purchaser




By:_/s/ Ryan C. Tozier_______________________
Name:    Ryan C. Tozier
Title:    Vice President




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Purchaser Agent and
Related Committed Purchaser
for Wells Fargo Bank, National Association




By:_/s/ Ryan C. Tozier _____________________
Name:    Ryan C. Tozier
Title:    Vice President


Commitment: $250,000,000


 
S - 3
Tenth Amendment to RPA
(ARFC)




--------------------------------------------------------------------------------





LIBERTY STREET FUNDING LLC,
as an Uncommitted Purchaser




By:_/s/ John L. Fridlington ___________________
Name:    John L. Fridlington
Title:    Vice President




THE BANK OF NOVA SCOTIA,
as Purchaser Agent and
Related Committed Purchaser
for Liberty Street Funding LLC




By:_/s/ Michelle Phillips _____________________
Name:    Michelle Phillips
Title:    Director


Commitment: $300,000,000    


 
S - 4
Tenth Amendment to RPA
(ARFC)




--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION,
as a Purchaser Agent,
Uncommitted Purchaser and
Related Committed Purchaser





By:_/s/ Eric Bruno__________________________
Name:    Eric Bruno
Title:    Senior Vice President


Commitment: $100,000,000    




































































 
S - 5
Tenth Amendment to RPA
(ARFC)




--------------------------------------------------------------------------------











WORKING CAPITAL
MANAGEMENT CO., LP,
as an Uncommitted Purchaser and
as Assignor


By:_/s/ Richard Burke________________________
Name:    Richard Burke
Title:    Attorney-In-Fact




ADVANTAGE ASSET SECURITIZATION CORP.,
as an Uncommitted Purchaser




By:_/s/ Richard Burke________________________
Name:    Richard Burke
Title:    Attorney-In-Fact




MIZUHO BANK, LTD.,
as Purchaser Agent and Related Committed Purchaser for Working Capital
Management Co., LP and Advantage Asset Securitization Corp. and as Assignee




By:_/s/ Tracy Rahn__________________________
Name:    Tracy Rahn
Title:    Authorized Signatory


Commitment: $345,000,000


 
S - 6
Tenth Amendment to RPA
(ARFC)


